Decided that where an administrator mixes the money belong- . . , . mg to the estate of his intestate with his own, and uses it, so that he has it not on hand when called on for payment, he may he charged with interest. But that a mere neglect by an administrator, to invest money which he may be called upon to pay over to the distributees at any time, will not subject him to the payment of interest, if the money was kept ready to be paid overwhen called for.
That the receipt of the balance of an account as stated, in' interest jg not included, is a waiver of the right to interest ; unless the right to claim it afterwards is reserved.
Sentence and decree of the surrogate of New York affirmed with costs.